—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 3, 1996, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
To the extent that defendant’s ineffective assistance of *196counsel claim makes factual assertions unsupported by the record, such claim would require a motion pursuant to CPL 440.10. On the existing record, we find that defendant received meaningful representation in connection with his plea and sentence (see, People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.